internal_revenue_service number release date index number -------------------------------- ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-147790-06 date date --------------------------- ----------------------------- -------------------------------- ------------------------------------------------ legend legend a ---------------------------------------------------- b ---------------------------------------------------- c ---------------------------------------------------- d ---------------------------------------------------- trust state state dear ----------------------- a’s daughter b a’s stepdaughter c and a’s sister d by their authorized representative requesting rulings under sec_671 and sec_2501 of the internal_revenue_code facts ----------------------------------------- ------------- --------- this responds to a letter dated date submitted on behalf of a according to the information submitted a a resident of state proposes to plr-147790-06 execute trust which will be governed by the laws of state a state corporate trustee will be appointed as trustee article second paragraph of trust provides that during the lifetime of a any property that is directed to be held in accordance with the terms and conditions set forth in article second shall be held by the trustee in trust nevertheless in a separate trust for the following uses and purposes to manage invest and reinvest the same to collect the income thereof and to pay over or apply the net_income and principal thereof to such extent if any including the whole thereof and in such amounts and proportions including all to one to the exclusion of the others and at such time or times as a the power_of_appointment committee by unanimous agreement shall appoint or b a and one member of the power_of_appointment committee by unanimous agreement shall appoint to or for the benefit of such one or more members of the class consisting of a a’s spouse a’s sister d and a’s descendants including a’s daughter b and a’s stepdaughter c until the death of a any net_income which may be the whole of such income not so paid over or applied shall be accumulated and added to the principal of the trust at least annually and thereafter shall be held administered and disposed of as a part of the trust principal article second paragraph of trust provides that upon the death of a the principal of the trust under paragraph of article second as it is then constituted and any accrued accumulated and undistributed_income shall be transferred conveyed and paid over to such person or persons or organization or organizations other than a a’s estate a’s creditors and the creditors of a’s estate to such extent in such amounts or proportions and in such lawful interests or estates whether absolute or in trust as a may appoint by last will and testament by specific reference to this power a may at any time and from time to time during his life by a written acknowledged instrument delivered to the trustee release such power_of_appointment with respect to any or all of the property subject_to such power or may further limit the persons or entities in whose favor or the extent to which this power may be exercised in part by a the trust principal as it is then constituted together with any accrued accumulated and undistributed_income to the extent not effectively appointed by a shall upon a’s death be disposed of as follows if any descendant of a is then living such property shall be divided into a sufficient number of equal shares so that there shall be set_aside one such share for each child of a who is still living and one such share for the collective descendants who are then living of any child of a who is not then living from each such share so set_aside for the collective descendants who are then living of any child of a who is not then living there shall be set_aside per stirpital parts for such descendants each child who is then living for whom a share is set_aside and each descendant who is then living of a child of a who is not then living for whom a per stirpital part is set_aside is herein referred to as a primary beneficiary the share or if the power_of_appointment is for any reason not effectively exercised in whole or article fourth provides that any property which is directed to be disposed of in plr-147790-06 part of a share so set_aside for a primary beneficiary shall be held in a separate trust in accordance with the terms and conditions set forth in article third if no descendant of a is then living such property shall be disposed of in accordance with the terms and conditions set forth in article fourth accordance with the terms and conditions set forth in article fourth shall be transferred conveyed and paid over to such one or more members of the class consisting of i the then-living descendants of a’s parents and ii qualified charitable organizations as the trustee in the exercise of sole and absolute discretion shall select in such amounts and proportions including all to one to the exclusion of all others as the trustee in the exercise of sole and absolute discretion shall determine committee shall initially consist of b c and d at all times at least two persons who are beneficiaries under trust other than a a’s spouse or any successor spouse of a or who are parents or guardians of such beneficiaries if there are less than two adult beneficiaries shall be members of the power_of_appointment committee in the event that either b c or d shall die before the death of a a’s then eldest living descendant who is also a beneficiary under trust shall become the successor member of the power_of_appointment committee any member of the power_of_appointment committee shall exercise the power_of_appointment granted under article second only in a non-fiduciary capacity and shall manifest any exercise of the power_of_appointment granted under article second by an acknowledged instrument in writing delivered to the trustee article twelfth paragraph provides that the power_of_appointment article twelfth paragraph of trust provides that a’s stepdaughter c shall be treated as a child of a and as a descendant of a’s parents and the descendants of c shall be treated as the descendants of a and a’s parents ruling sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_672 provides for purposes of subpart e the term adverse_party sec_673 provides that the grantor shall be treated as the owner of any sec_673 through specify the circumstances under which the grantor is plr-147790-06 treated as the owner of a portion of a_trust portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party any portion of a_trust if under the terms of the trust agreement or circumstances attendant to its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse examination of the trust reveals none of the circumstances that would cause a to be treated as the owner of any portion of the trust under sec_673 sec_674 sec_676 or sec_677 under sec_675 and applicable regulations the grantor is treated as the owner of sec_676 provides that the grantor shall be treated as the owner of any based solely on the facts and representations submitted we conclude an we further conclude that an examination of the trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of a under sec_675 thus the circumstances attendant on the sec_2501 provides for the imposition of a gift_tax on the transfer of plr-147790-06 operation of the trust will determine whether a will be treated as the owner of any portion of the trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2 and property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property with respect to which the donor so parted with dominion and control as to the leave the donor with no power to change the disposition of the property whether for the donor’s own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides an example where the donor transfers property in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor’s descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but had instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply see also 308_us_39 sec_2514 provides that in the case of a power_of_appointment created after date the exercise or release of the general_power_of_appointment shall be deemed a transfer of property by the individual possessing such power power exercisable in favor of the individual possessing the power the individual’s estate the individual’s creditors or the creditors of the individual’s estate sec_25_2511-2 provides that the relinquishment or termination of a power to sec_2514 provides that the term general_power_of_appointment means a sec_2514 provides that in the case of a power_of_appointment sec_25_2514-1 provides that a power_of_appointment is not a general sec_25_2514-3 provides that a co-holder of a power_of_appointment has plr-147790-06 power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of the estate created after date which is exercisable by the possessor only in conjunction with another person if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor then the power is not a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor’s power no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a coholder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_25_2514-1 provides that the term power_of_appointment does not include the powers reserved by a donor to himself or herself however no provision of sec_2514 or the applicable regulations is to be construed as limiting the application of any other code section or provision of the regulations corpus and accumulated income to any persons other than a’s estate etc in view of this retained power a’s transfer of property to trust will not be a completed_gift subject_to federal gift_tax see sec_25_2511-2 in addition b c and d as members of the power_of_appointment committee have the power to distribute trust income and corpus to themselves however each member can only exercise the power to distribute the trust income and corpus with the consent of another member or with the consent of a therefore b’s power can only be exercised with the consent of c or d or with the consent of a c’s power can only be exercised with the consent of b or d or with the consent of a d’s power can only be in this case a has retained a limited testamentary power to appoint the trust plr-147790-06 exercised with the consent of b or c or with the consent of a further on the death of b c or d the deceased’s power will devolve to the surviving committee members and a jointly and a new committee member will be appointed therefore b c and d will not have a general_power_of_appointment by reason of the joint distribution power see sec_25_2514-3 accordingly during the period the power_of_appointment committee consists of b c and d they will not be treated as making a taxable gift if trust income or corpus is distributed to a under the terms of trust except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this sincerely letter is being sent to the taxpayers’ authorized representative enclosures copy of this letter copy for sec_6110 purposes audrey w ellis senior counsel branch office of the associate chief_counsel passthroughs and special industries
